United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 17-3414
                       ___________________________

                 Wilfrido Juan Pujols, also known as Wil Pujols

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

Pujols Family Foundation; Deidre Pujols, in her individual capacity; Jose Alberto
         Pujols, in his individual capacity, also known as Albert Pujols

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                   Appeal from United States District Court
                 for the Eastern District of Missouri - St. Louis
                                 ____________

                             Submitted: May 3, 2018
                               Filed: May 8, 2018
                                 [Unpublished]
                                 ____________

Before WOLLMAN, LOKEN, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.
       Wilfrido Pujols appeals the district court’s1 dismissal with prejudice of his
diversity action asserting state-law claims for libel and slander. Having reviewed the
record and the parties’ filings, we agree, for the reasons stated by the district court,
that Pujols failed to state a claim for either libel or slander. See Martin v. Iowa, 752
F.3d 725, 727 (8th Cir. 2014) (Fed. R. Civ. P. 12(b)(6) dismissal is reviewed de
novo). We further conclude that the district court correctly dismissed the action with
prejudice. See Ahmed v. United States, 147 F.3d 791, 797 (8th Cir. 1998) (dismissal
for failure to state a claim upon which relief can be granted under Rule 12(b)(6) is
adjudication on the merits; dismissal with prejudice is appropriate).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.

                                          -2-